NOTE: ThiS order is nonprecedential
United States Court of AppeaIs
for the Federal Circuit
ADVANCE CONSTRUCTION SERVICES, INC.,
Appellant, »
V.
JOHN MCHUGH, SECRETARY OF THE ARMY,
Appellee. '
2011-1536 .
Appea1 from the Armed Services Board of C0ntract
Appeals in no. 55232, Administrative Judge OWen C.
Wi1s0n.
ON MOTION
ORDER
Advance Construction Services, Inc. moves for a 22-
day extension of tin1e, until Apri1 6, 2012, to file its reply
brief t
Up0n consideration thereof
IT ls ORDERED THAT:

ADVANCE CONSTRUCTION V. ARMY 2
The motion is g"ranted.
FOR THE COURT
MAR 1 6 2012 131 Jan 1-I@rba1y
Date Jan Horba1y
C1erk _
cc: Gerald Sc0tt Walters, Esq.
Dawn E. G00dman, Esq. 4
FlLED
321 us coumoFAc=PEAl.sF0a
me reagan macon
HAR 1 6 2012
.lANHOBBALV
U.ElK
n